Warner, Chief Justice.
This was a bill filed by the complainants against the defendants, with, a prayer for an injunction to restrain the collection of certain tax y?, fas. issued by the tax collector of Bibb county for taxes due the state and county, on the allegations contained in said bill. Upon the hearing of the-application for the injunction prayed for, the answer of the-defendant Peter, the tax collector,, and the evidence contained in the record, the chancellor granted the injunction-restraining the collection of the taxes for the year 1876,. but refused to grant it for the years 1875', 1877, and 1878. Whereupon the complainants,, and the tax collector, excepted.
The taxes claimed were claimed to be due to both the-state and the county, and had been assessed by the proper officer of the state, who was proceeding to collect the same. This case comes within the rulings or this court in Decker vs. McGowan, tax collector, and. The Georgia Mutual Loan Association vs. McGowan, 59 Ga., 805, 811, and is controlled by the principles adjudicated in those cases. The chancellor therefore erred in- granting the injunction restraining the collection of the taxes for the year 1876, but did not err in refusing to grant the injunction restraining the collection of the taxes for the years 1875, 1877,. and 1878.
Let the judgment of the court below be reversed..